DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  The disclosure does not contain headings for the required sections. See MPEP 608.01(a). In particular, there are not headings for the Background of the invention, Brief summary of the invention, Brief description of the several views of the drawings, or the Detailed description of the invention.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 10-14, 16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 recites “at least one shaft”. Claim 10 depends upon claim 1 which recites two different shafts. It is unclear whether the “at least one shaft” includes either shaft recited in claim 10, or is a completely different shaft not previously claimed.
	Claim 13 recites “the shaft of the electric motor.” Claim 13 depends upon claim 11, which depends upon claim 10, which depends upon claim 1. It is unclear whether “the shaft of the electric motor” is the “rotor shaft” claimed in claim 1, or some other shaft.
Regarding claims 2 and 14, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 15, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 10-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yibin (CN 210 397 685, submitted by Applicant on IDS).
Yibin discloses:
Re claim 1. Actuator for the actuation of at least one movable member of a motor vehicle transmission, said actuator comprising
a housing (110) and a cover (120) defining an internal volume in which are received at least one electric motor (200) having a stator and a rotor mounted on a rotor shaft (610) extending along an axis X1,
a motor pinion (630) fixed to the opposite end of the shaft to the rotor, a reduction mechanism (600) driven by the motor pinion,
the actuator moreover comprises a pin (430) mounted so as to be able to rotate at the end of a shaft (at 410) extending along an axis X3 and able to be engaged in the movable member of the transmission,
wherein the shaft of the pin is rotationally guided by a rolling bearing and a slide bearing (Para. [0061] on page 10, page 11 “Both ends of the second gear shaft 620 are respectively supported by bearings between the top cover 110 and the bottom wall 123 of the bottom case 120” (as indicated in the International Search Report provided by Applicant and cited on IDS)).
Re claims 3.
wherein the housing (110) and the cover (120) each have guide means for guiding the reduction mechanism (Figs, 4, 5. In paragraph [0061] - “Both ends of the second gear shaft 620 are respectively supported by bearings between the top cover 110 and the bottom wall 123 of the bottom case 120”).
Re claim 5. Actuator according to Claim 1, wherein the pin (430) is mounted offset along an axis X4 with respect to the shaft (410) by way of a connecting rod (portion of 400 between 410 and 430).
Re claim 10. Actuator according to Claim 1, wherein the reduction mechanism comprises at least one gear wheel (630) mounted on at least one shaft (610) and is located kinematically between the motor pinion (630) and the pin (430).
Re claim 11. Actuator according to Claim 10, wherein the reduction mechanism comprises a stepped-pinion wheel (640 and 650; Fig. 3) and a toothed- sector pinion (420; Figs. 3, 6).
Re claim 12. Actuator according to Claim 11, wherein the stepped-pinion wheel and the toothed-sector pinion each extend in a plane orthogonal to the axis X1 (Fig. 3).
Re claim 13. Actuator according to Claim 11, wherein, the stepped-pinion wheel (640 and 650) comprises a first pinion (640) and a second pinion (650), the first pinion (640) is coupled to the motor pinion (630) and the second pinion (650) is coupled to the toothed-sector pinion, the stepped-pinion wheel (640, 650) is mounted on a shaft (620) extending along an axis X2 offset radially with respect to the axis X1 of the shaft of the electric motor (Fig. 3).
Re claim 15. Actuator according to Claim 1, wherein it is configured to change gear ratios of a motor vehicle transmission, in particular a hybrid vehicle transmission (para. [0004]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yibin (CN 210 397 685).
Re claim 14
Yibin discloses the claimed invention except for the toothed sector of the pinion extending in an angular range of between 90 degrees and 180 degrees.
In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04.IV.A
It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the device of Yibin such that the toothed sector of the pinion extends in an angular range of between 90 degrees and 180 degrees, as held by the courts, as a matter of routine design choice.

Claim(s) 2, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yibin (CN 210 397 685) in view of Hu (2021/0040672).
Re claim 2
Yibin discloses all claim dependency limitations, see above, but does not disclose wherein a seal, preferably a lip seal, is disposed axially between the rolling bearing and the slide bearing along the axis X3.
Hu teaches wherein a seal (31; para. [0087]), preferably a lip seal, is disposed axially between the rolling bearing and the slide bearing (21 and 22) along the axis X3 (Fig. 1), for the purpose of improving supporting rigidity (para. [0018]).
It would have been obvious to a person having ordinary skill in the art at the time of filing/invention to modify the device of Yibin such that there is a seal along the axis X3, as taught by Hu, for the purpose of improving supporting rigidity.

Re claim 16
Yibin as modified above further discloses:
wherein the housing (110 in Yibin) and the cover (120 in Yibin) each have guide means for guiding the reduction mechanism (Figs, 4, 5. In paragraph [0061] - “Both ends of the second gear shaft 620 are respectively supported by bearings between the top cover 110 and the bottom wall 123 of the bottom case 120”).
Re claim 18
Yibin as modified above further discloses:
wherein the pin (430) is mounted offset along an axis X4 with respect to the shaft (410) by way of a connecting rod (portion of 400 between 410 and 430, in Yibin).

Claim(s) 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yibin (CN 210 397 685) in view of Mellere (US 2021/0351682).
Re claim 6
Yibin discloses all claim dependency limitations, see above, but does not disclose wherein it comprises a circuit board for supplying power to the stator and controlling the electric motor, said circuit board is located axially along the axis X1 between the electric motor and the motor pinion.
Mellere teaches wherein it comprises a circuit board (22) for supplying power to the stator and controlling the electric motor (para. [0078]), said circuit board is located axially along the axis X1 between the electric motor (including 20) and the motor pinion (29), for the purpose of improving the thermal behavior of the actuator (para. [0013]).
It would have been obvious to a person having ordinary skill in the art at the time of filing/invention to modify the device of Yibin such that wherein it comprises a circuit board for supplying power to the stator and controlling the electric motor and the motor pinion, as taught by Mellere, for the purpose of improving the thermal behavior of the actuator.



Re claim 8
Yibin discloses all claim dependency limitations, see above, but does not disclose wherein the housing comprises a peripheral groove in which a seal is disposed in order to ensure leaktightness between the housing and the cover.
Mellere teaches wherein the housing (2) comprises a peripheral groove (Fig. 8) in which a seal (6) is disposed in order to ensure leaktightness between the housing and the cover (4), for the purpose of sealing between the cover and the housing with a single seal (para. [0061]).
It would have been obvious to a person having ordinary skill in the art at the time of filing/invention to modify the device of Yibin such that wherein the housing comprises a peripheral groove in which a seal is disposed in order to ensure leaktightness between the housing and the cover, as taught by Mellere, for the purpose of sealing between the cover and the housing with a single seal.

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yibin (CN 210 397 685) in view of Hu (2021/0040672), and further in view of Mellere (US 2021/0351682).
Re claim 19
Yibin as modified above discloses all claim dependency limitations, see above, but does not disclose wherein it comprises a circuit board for supplying power to the stator and controlling the electric motor, said circuit board is located axially along the axis X1 between the electric motor and the motor pinion.
Mellere teaches wherein it comprises a circuit board (22) for supplying power to the stator and controlling the electric motor (para. [0078]), said circuit board is located axially along the axis X1 between the electric motor (including 20) and the motor pinion (29), for the purpose of improving the thermal behavior of the actuator (para. [0013]).
It would have been obvious to a person having ordinary skill in the art at the time of filing/invention to further modify the device of Yibin such that wherein it comprises a circuit board for supplying power to the stator and controlling the electric motor and the motor pinion, as taught by Mellere, for the purpose of improving the thermal behavior of the actuator.
Re claim 20
Yibin as modified above discloses all claim dependency limitations, see above, but does not disclose wherein the housing comprises a peripheral groove in which a seal is disposed in order to ensure leaktightness between the housing and the cover.
Mellere teaches wherein the housing (2) comprises a peripheral groove (Fig. 8) in which a seal (6) is disposed in order to ensure leaktightness between the housing and the cover (4), for the purpose of sealing between the cover and the housing with a single seal (para. [0061]).
It would have been obvious to a person having ordinary skill in the art at the time of filing/invention to further modify the device of Yibin such that wherein the housing comprises a peripheral groove in which a seal is disposed in order to ensure leaktightness between the housing and the cover, as taught by Mellere, for the purpose of sealing between the cover and the housing with a single seal.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yibin (CN 210 397 685) in view of Vogt (US 6,367,344 (corresponding to EP 1 094 253, cited by Applicant on IDS)).
Re claim 7
Yibin discloses all claim dependency limitations, see above, but does not disclose wherein a magnet is fixed on the shaft of the pin at the opposite end to the pin, the magnet being fixed in line with a sensor which is fixed on the circuit board and makes it possible to detect the position of the pin.
Vogt teaches wherein a magnet (156; C5/L42 ) is fixed on the shaft (146) of the pin (150) at the opposite end to the pin, the magnet being fixed in line with a sensor (160A, 160B) which is fixed on the circuit board (164) and makes it possible to detect the position of the pin (C6/L50-57 - “The circuit board 164, as noted, is fully contained within the auxiliary housing 112 of the integrated shift control assembly 110. As such, it is protected from ambient conditions by a relatively rugged housing which protects and locates the mechanical components of the assembly 110. The sensors 122, 160A and 160B are mounted directly to the circuit board 164 as are many other electronic and semi-conductor devices (not illustrated).”), for the purpose of improving sensor resolution and sensor reliability (C9/L47-50).
It would have been obvious to a person having ordinary skill in the art at the time of filing/invention to modify the device of Yibin such that wherein a magnet is fixed on the shaft of the pin at the opposite end to the pin, the magnet being fixed in line with a sensor which is fixed on the circuit board and makes it possible to detect the position of the pin.”), as taught by Vogt, for the purpose of improving sensor resolution and sensor reliability.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Yibin (CN 210 397 685) in view of Murakami (US 2010/0229677).
Re claim 9
Yibin discloses all claim dependency limitations, see above, but does not disclose it is able to be fixed directly on the transmission of the vehicle and in that the outer surface of the cover has a groove in which a seal is positioned in order to ensure leaktightness between the transmission and the cover of the actuator.
Murakami teaches it is able to be fixed directly on the transmission (5; para. [0045]) of the vehicle and in that a groove (Fig 2) in which a seal (27) is positioned in order to ensure leaktightness between the transmission and the cover (26) of the actuator (22), for the purpose of permitting replacement of the actuator at a low cost (para. [0009]).
While Murakami teaches the groove in which the seal is positioned, Murakami shows the groove in the outer surface of the transmission rather than in the outer surface of the cover. In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) teaches a rearrangement of parts is unpatentable when it would not have modified the operation of the device. Additionally, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) teaches the particular placement of a part when it does not modify the operation of the device is an obvious matter of design choice.
It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the device of Yibin such that it is able to be fixed directly on the transmission of the vehicle and in that the outer surface of the cover has a groove in which a seal is positioned in order to ensure leaktightness between the transmission and the cover of the actuator, as taught by Murakami and held by the courts, for the purpose of permitting replacement of the actuator at a low cost.
 
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412. The examiner can normally be reached Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY T PRATHER/Examiner, Art Unit 3658                       

/WILLIAM C JOYCE/Acting Supervisory Patent Examiner of Art Unit 3658